Citation Nr: 1409171	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-06 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for colon cancer.  

2.  Entitlement to service connection for liver cancer.

3.  Entitlement to service connection for a disability manifested by weakness and fatigue, to include chronic fatigue syndrome.  

4.  Entitlement to service connection for a disability manifested by swollen and sore joints.

5.  Entitlement to service connection for an immune system disorder.  

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington dated in January 2007 and January 2012.  The Veteran and his spouse testified at a hearing before a Decision Review Officer at the RO in October 2010 and at a Travel Board hearing in September 2013.    

At the time of the September 2013 Travel Board hearing, the Veteran indicated that he had peripheral neuropathy since service.  A claim of entitlement to service connection for peripheral neuropathy was originally adjudicated and denied in a January 2007 rating decision.  However, the claim was again raised at the time of the hearing and is therefore referred to the Agency of Original (AOJ) jurisdiction for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  
REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The list of diseases for which service connection due to herbicide exposure is presumed does not include colon cancer, liver cancer, a disability manifested by weakness and fatigue to include chronic fatigue syndrome, a disability manifested by swollen and sore joints, or an immune system disorder.  38 C.F.R. § 3.309(e) (2013).  

The Veteran served in the Republic of Vietnam from August 1965 to December 1965 and he is presumed to have been exposed to Agent Orange during service.  

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claims for colon and liver cancer, the Veteran claims that he had multiple episodes of severe diarrhea during service which progressively worsened after service.  His symptoms included blood in his stool.  He indicated that he sought medical treatment after service and in 1989 when he was in his thirties, he underwent a lower gastrointestinal (GI) examination and was informed that his bowels were similar to those of seventy year old.  He testified that the doctor advised that his condition could possibly end up as cancer.  The Veteran reported that his condition continued to deteriorate and in 1998 he was diagnosed with stage four bowel cancer that metastasized to his liver. 

A December 2009 statement from G. Baker, M.D., indicates that the Veteran was diagnosed with colon cancer which metastasized to his liver and required nine and a half months of chemotherapy.  Dr. Baker noted that the Veteran had been cancer free for eleven years.  

The Veteran has not been provided a VA examination to assess his claims for service connection colon cancer and liver cancer.  As the record indicates that the Veteran has stated that he had bowel symptoms in service and suffered from those symptoms after service and was ultimately diagnosed with colon cancer which metastasized to the liver, the Veteran should be provided a VA examination in order to determine the etiology of the cancers.  

With regard to claims for service connection for a disability manifested by weakness and fatigue to include chronic fatigue syndrome, a disability manifested by swollen and sore joints, and an immune system disorder, the Veteran has not been provided VA examinations to determine the etiology of the claimed disabilities.  The Veteran testified that he has had symptoms of chronic fatigue, weakness, problems with his immune system, sensitivity to drugs, and weakness and numbness in his extremities which have progressed since service.  

In a February 2008 statement, J. Younger, M.D., indicated that the Veteran suffered from a number of symptoms and medical problems since his exposure to herbicides which are all compatible with causality from herbicides.  Dr. Younger noted that the Veteran's problems included chronic weakness, allergies to multiple antigens, myalgias, and arthralgias.  

In a December 2009 statement, Dr. Baker indicated that the Veteran had direct exposure to herbicides during service and had chronic fatigue and weakness, myalgias, arthralgias and chronic allergy problems.  

In order to properly adjudicate the Veteran's claims for service connection for a disability manifested by weakness and fatigue to include chronic fatigue syndrome, a disability manifested by swollen and sore joints, and an immune system disorder, a VA examination should be obtained.  

With regard to the claim for an increased rating for PTSD, the Veteran testified that his PTSD remained the same since the time of his last VA examination in February 2011.  However, he indicated that the examination report contained errors with regard to the severity of his symptoms.  Moreover, the Veteran and his spouse indicated that the Veteran's symptoms were cyclical and at times he was fine and other times the severity of his symptoms increased.  The Veteran and his spouse agreed that the Veteran's PTSD symptoms were variable and inconsistent.  

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination is stale.  The Veteran's service-connected disability may have worsened since the date of the last examination.  In order to properly adjudicate the increased rating claim, another examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional relevant medical records identified by the Veteran and obtain any VA medical records that are not already of record.

2.  Schedule the Veteran for a VA examination to determine the current severity of PTSD.  The examiner must review the claims file and must note that review in the report.  The examiner should discuss the symptoms of PTSD shown and should provide an opinion as to the level of occupational and social impairment caused by PTSD.

3.  Schedule the Veteran for VA examinations to assess his claims for service connection for colon cancer, liver cancer, a disability manifested by weakness and fatigue to include chronic fatigue syndrome, a disability manifested by swollen and sore joints, and an immune system disorder.  The examiner must consider the Veteran's lay statements as well as the medical evidence of record.  The rationale for all opinions expressed must be provided.  The examiner should review the claims folder and should note that review in the examination report.

(a)  With regard to the claims for colon and liver cancer, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the claimed disabilities are related to the Veteran's active service, including exposure to herbicides during service.  

(b)  With regard to the claim for service connection for a disability manifested by weakness and fatigue to include chronic fatigue syndrome, the examiner should indicate whether a diagnosis of chronic fatigue syndrome is appropriate.  If a diagnosis of chronic fatigue syndrome is not warranted, the examiner should state whether the Veteran has a disability other than chronic fatigue syndrome manifested by weakness and fatigue.  If a confirmed diagnoses of chronic fatigue syndrome or a disability manifested by weakness and fatigue is made, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the claimed disabilities are related to the Veteran's active service, including exposure to herbicides during service.  

(c)  With regard to the claim for a disability manifested by swollen and sore joints, the examiner should indicate whether the Veteran has a disability manifested by swollen and sore joints.  If a confirmed diagnosis of a disability manifested by swollen and sore joints is made, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the claimed disability is related to the Veteran's active service, including exposure to herbicides during service.  

(d)  With regard to the claim for an immune system disorder, the examiner should indicate whether the Veteran has an immune system disorder.  If a diagnosis of an immune system disorder is confirmed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the claimed disability is related to the Veteran's active service, including exposure to herbicides during service.  

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


